Citation Nr: 1028659	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

	
THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active military service from September 1969 
to June 1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted an increased rating of 30 percent for 
PTSD, effective February 20, 2009.  The Veteran subsequently 
filed a timely notice of disagreement. 

In a May 2010 decision review officer (DRO) rating decision, the 
RO granted an increased rating of 50 percent for PTSD, effective 
February 20, 2009.  Thereafter, the Veteran perfected an appeal 
as to the increased rating for his PTSD disability.  The issue of 
entitlement to a higher disability rating based upon an initial 
grant of service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by major depression, sleep disturbance 
with nightmares, reactive affect, recurrent flashbacks, and 
intrusive and involuntary thoughts triggered by Vietnam-related 
sights and sounds. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for PTSD 
was received in February 2009.  Thereafter, he was notified of 
the provisions of the VCAA as they pertain to the issue of an 
increased evaluation for his service-connected PTSD disability by 
the St. Petersburg RO in correspondence dated in March 2009.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  In addition, the letter notified him of how VA 
determines the disability rating and effective date when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was 
reviewed and a statement of the case was issued in May 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with a VA PTSD 
examination to assess the current nature of his PTSD disability.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

60
?

